Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is an interference proceeding involving a process of canning fruits, fish, etc., and has four parties as follows: William C. Buhles, who filed August 10, 1910; James J. Griffin and Gordon M. Peacock, who filed May 3, 1911; Nelson Troyer, who filed February 15, 1912; and John M. Young, who filed March 1, 1912.
The case is before us on motion to dismiss the appeal for want of jurisdiction.
The Examiner of Interferences entered notice that Young and Troyer having failed to show conception of the issue before the filing date of Buhles, the senior party, judgment on the record would be entered against them thirty days later, unless good cause be shown.
Young and Troyer both moved to dissolve the interference on the ground that the issue was not patentable by reference to certain patents to Symonds.
The Primary Examiner, to whom the motion was referred, held that the issue was not patentable, and dissolved the interference.
The proceedings on the interference were delayed pending these proceedings.
Buhles and Griffin and Peacock appealed to the Examiners in Chief, who affirmed the decision.
They further appealed to the Commissioner, who re-examined *212tbe question in tbe light of affidavits presented on each side, and affirmed tbe decree of tbe Examiners in Chief.
There was no decision of priority.
Griffin and Peacock appealed from tbe Commissioner’s decision.
Tbe motion to dismiss is well taken. See Re Fullagar, 32 App. D. C. 222; Cosper v. Gold, 34 App. D. C. 194-198; Mann v. Brown, 43 App. D. C. 457—461.
Tbe appeal is dismissed, and this decision will be certified to tbe Commissioner of Patents. Dismissed.